Citation Nr: 1101642	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a neurological disorder, 
claimed as due to an undiagnosed illness based on Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 
1992.  He received the Southwest Asia Service Medal, among other 
commendations.

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, in pertinent 
part, denied service connection for an undiagnosed illness 
manifested by a neurological disorder, claimed as due to Persian 
Gulf War service.  

On appeal in October 2007, the Board remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The October 2007 Remand Order directed VA to perform additional 
development in order to determine if the Veteran had active duty 
within the Southwest Asia Theater of Operations during the 
Persian Gulf War.  The AMC subsequently requested command history 
reports for the USS Milwaukee (the Veteran's ship) from 1990 and 
1991.  These documents establish that the ship was involved in 
Operation Provide Comfort, which took place in the Persian Gulf 
in 1991.  Based on this fact, the AMC found that the Veteran had 
active duty within the Southwest Asia Theater of Operations 
during the Persian Gulf War.  As the AMC acknowledged, this 
finding entitles the Veteran to consideration under 38 C.F.R. 
§ 3.317(d)(2).

The Remand Order also instructed VA to schedule additional 
testing and an examination as recommended by a previous examiner.  
In December 2004, the Veteran was afforded a VA neurological 
examination at the Phoenix, Arizona VAMC.  The Veteran provided a 
reported history of a nexus between an undiagnosed neurological 
disorder and his active service at that time, but there was no 
medical evidence of record confirming such report, and the 
physician who performed the December 2004 examination, Dr. 
Bergstrom, concluded that the contended causal relationship was 
unlikely.  However, Dr. Bergstrom  acknowledged that the Veteran 
had some neurological symptoms of unknown etiology, as the 
physician noted that there were "some aspects of the problem that 
remained undefined," and that the Veteran "continues to have 
symptoms consistent of Gulf War."  As a result, he recommended 
further evaluation to ascertain the nature of the Veteran's 
neurological symptoms more completely, but the Veteran failed to 
report for a neuropsychiatric appointment, and he cancelled an 
electromyography (EMG) study.  

Accordingly, the Board's October 2007 Remand Order directed VA to 
schedule a neuropsychiatric evaluation and an EMG study to 
determine if the Veteran has an undiagnosed illness.  The Remand 
Order further directed that the claim file be returned to Dr. 
Bergstrom if, and only if, the Veteran reported for the EMG 
and/or the neuropsychiatric evaluation.  Unfortunately, the 
wording of the remand proved confusing.  

Numerous emails in the claim file document the progression of the 
case after October 2007.  

First, the AMC attempted to schedule a neuropsychiatric 
examination at the Carl Vinson VAMC, as the Veteran had relocated 
from Arizona to Georgia, but was informed that the facility did 
not have that specialist on staff.  The AMC informed the Carl 
Vinson VAMC that a specialist was not required, and a mental 
disorders examination was scheduled.  

The Veteran submitted to a mental disorders examination in May 
2010 at the Carl Vinson VAMC.  The VA examiner, a psychologist, 
did not conduct any testing.  He wrote:  "VA Testing for Memory, 
PTSD, and possibly Depression, per pat[i]ent report.  Patient is 
uncertain of the tests or even if they were indeed 
administered."  No EMG was scheduled.  
  
The AMC, recognizing that the May 2010 and June 2010 addendum did 
not comply with the Remand Order, attempted to schedule an EMG.  
However, the Carl Vinson VAMC informed the AMC that an EMG study 
could not be performed at that facility.

Next, the AMC attempted to schedule a neuropsychiatric 
examination at both the Tuscaloosa, Alabama and Augusta, Georgia 
VAMCs, but was informed that neither facility had a 
neuropsychiatrist on staff.  The AMC then scheduled the Veteran 
for a neurological evaluation in September 2010 at the Warner 
Robins, Georgia VAMC.  The examiner noted that the Veteran was 
being seen by a neurologist at the Carl Vinson VAMC who had 
reportedly recommended a traumatic brain injury (TBI) evaluation, 
and that the Veteran "was recently seen in Macon for that 
evaluation, with some apparent cognitive testing."  The examiner 
also noted that the Veteran had not had an EMG or the 
neuropsychological testing required by the Remand Order.  She 
wrote that scheduling a neurological examination "does not 
accomplish either of these tasks."  The examiner proceeded to 
take the Veteran's history in an effort to perform basic 
cognitive screening, but was interrupted so that the EMG study 
could be completed.  The examiner wrote "[the Veteran] still 
needs to compete the neuropsychological testing recommended by 
Dr. Bergstrom."

The October 2010 EMG study showed left ulnar neuropathy at the 
elbow/cubital tunnel, but was otherwise normal.

Finally, the AMC returned the file to Dr. Bergstrom for an 
opinion.  In an October 2010 addendum, Dr. Bergstrom stated that 
he had reviewed the EMG results as well as the September 2010 
examination report.  He noted that "neurological testing 
requested [h]as not been done."  He stated that "[g]iven this 
finding I find no evidence for a diagnosable condition to explain 
this Veteran's pain forgetfulness and muscle activity.  I cannot 
make a diagnosis of the presence of an undiagnosable medical 
condition attributable to Persian Gulf Syndrome."

Inexplicably, the AMC issued a SSOC and certified the case to the 
Board even though the requested testing had not been 
accomplished.  Because the AMC failed to comply with the October 
2007 remand order, the appeal must again be remanded for said 
testing and another opinion by Dr. Bergstrom.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

In addition, there are outstanding VA records.  The Veteran 
reportedly has had a TBI evaluation and/or cognitive testing 
performed at VA facilities.  These records must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment records 
from the Carl Vinson VAMC and the Macon 
Community Based Outpatient Clinic.

2.	Send the claim file to Dr. Bergstrom and 
ask him to specify exactly which tests 
need to be accomplished.  If Dr. Bergstrom 
cannot be found, send the file to a 
neuropsychologist to determine the 
appropriate testing.

3.	Schedule the Veteran for any tests 
identified by the examiner in #2.

4.	Return the claim file to Dr. Bergstrom for 
an opinion as to whether the Veteran has 
objective indications of a chronic 
undiagnosed illness (or combination of 
undiagnosed illnesses), which may include, 
but are not limited to, muscle pain, joint 
pain, and neurologic signs or symptoms.  
The examiner must accept as fact that the 
Veteran had active duty within the 
Southwest Asia Theater of Operations 
during the Persian Gulf War.

If Dr. Bergstrom cannot be found or is not 
available, schedule the Veteran for 
examination by an appropriate medical 
professional to determine whether the 
Veteran has objective indications of a 
chronic undiagnosed illness (or combination 
of undiagnosed illnesses).  The claim 
folder, including the tests performed in #3 
and a copy of this remand, must be sent to 
the examiner for review in conjunction with 
the examination.

All opinions expressed must be supported by 
complete rationale.

5.	Thereafter, any additional necessary 
development deemed should be conducted.  If 
the benefit sought on appeal remains 
denied, issue the Veteran a supplemental 
statement of the case and allow a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


